Citation Nr: 0034109	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  91-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to February 24, 
1997, for grants of entitlement to service connection for 
post-traumatic stress disorder and a total disability rating 
based on unemployability due to service-connected disability.

2.  Entitlement to service connection for asthma due to 
exposure to mustard gas. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1950 and from December 1950 to December 1953.  In September 
1999 the Board of Veterans' Appeals (Board) determined that 
no new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head injury and remanded the following issues to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development: whether 
new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), entitlement to service 
connection for asthma due to exposure to mustard gas, and 
entitlement to an increased (compensable) evaluation for 
residuals of a tonsillectomy.  

The Board noted in its September 1999 remand that the issues 
of entitlement to service connection for asthma due to 
exposure to mustard gas and entitlement to an increased 
(compensable) evaluation for residuals of a tonsillectomy had 
been initially withdrawn by the veteran in July 1997, with 
the veteran rescinding the withdrawal in August 1997.  The 
Board indicated that, prior to the Board's determination of 
whether it still had jurisdiction of the previously withdrawn 
issues, the veteran should be provided a statement of the 
case by the RO addressing the jurisdictional question and 
affording an appropriate opportunity to respond.

The September 1999 Board remand also noted that the veteran 
had recently raised the issue of entitlement to benefits 
under 38 U.S.C.A. § 1151 (West 1991 and Supp. 2000) for 
prostate cancer due to overmedication with anti-psychotic 
drugs from March 6, 1995, to September 31, 1995.  A January 
2000 rating decision denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for prostate cancer due 
to overmedication with anti-psychotic drugs; this rating 
action also denied entitlement to service connection for 
residuals of cold injury and determined that new and material 
evidence to reopen a claim for entitlement to service 
connection for arteriosclerotic heart disease or a claim for 
service connection for arthritis of multiple joints had not 
been submitted.  The veteran was notified of these actions 
later in January 2000.  No subsequent correspondence 
addressing these January 2000 denials is on file.

A February 2000 rating decision determined that new and 
material evidence adequate to reopen the claim for 
entitlement to service connection for residuals of a head 
injury had not been submitted, and the veteran was notified 
of this action later in February 2000.  The Board notes that 
the veteran referred in a VA Form 9 dated later in February 
2000 to a "scat scan tumor in head."  It is unclear whether 
the veteran is referring to the previously denied issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury or is raising a new issue.  The RO should seek 
clarification from the veteran with respect to this 
statement.

According to a January 2000 statement of the case, the 
veteran had not filed a timely substantive appeal on the 
issues of entitlement to service connection for asthma due to 
exposure to mustard gas and entitlement to an increased 
(compensable) evaluation for residuals of a tonsillectomy.

A May 2000 rating decision granted entitlement to service 
connection for PTSD and assigned a 70 percent evaluation 
effective February 24, 1997.  The veteran was notified of 
this action later in May 2000 and told to complete and return 
an associated VA Form 21-8940 if he desired to apply for 
unemployability benefits due to service-connected 
disabilities.  A Veteran's Application For Increased 
Compensation Based On Unemployability was subsequently 
received by VA in late May 2000.  A July 2000 rating decision 
granted entitlement to a total rating based on 
unemployability and Dependents' Educational Assistance, both 
of which became effective February 24, 1997, while denying an 
effective date prior to February 24, 1997, for the great of 
entitlement to service connection for PTSD.  A notice of 
disagreement to the effective date of the grants of service 
connection for PTSD and a total disability rating based on 
unemployability was received from the veteran later in July 
2000.  A statement of the case was issued in August 2000, and 
a substantive appeal was received by VA from the veteran in 
September 2000.  The issue of entitlement to an effective 
date prior to February 24, 1997, for a grant of a total 
disability rating based on unemployability was certified in 
October 2000.


REMAND

The record reflects that the veteran executed VA Form 21-22 
in December 1990 appointing Veterans of Foreign Wars of the 
United States (VFW) as his representative.  According to a 
November 2000 facsimile statement from the veteran, which was 
submitted with a VA Form 119, Report of Contact, by the 
veteran's currently accredited representative, the veteran 
requested both a video conference hearing with the Board and 
the appointment of a private attorney as his representative.  
A video conference hearing has not been scheduled.  It was 
requested by VFW that the case be remanded by the Board for a 
video conference hearing and for clarification from the 
veteran on his desires concerning representation in this 
appeal.

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be contacted and 
asked to clarify his desires concerning 
representation in this appeal.  He should 
be provided the appropriate VA form for 
appointing a new representative.

2.  The veteran should also be scheduled, 
in accordance with the docket number of 
this case, for a video conference hearing 
with the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



